UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7335


DERRICK T. BAILEY,

                 Petitioner - Appellant,

          v.

LARRY DAIL,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-hc-02048-F)


Submitted:    November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick T. Bailey, Appellant Pro Se.   Jess D. Mekeel, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick     T.     Bailey    seeks     to   appeal          the    district          court’s

order    dismissing        as    untimely     his        28   U.S.C.           §    2254     (2012)

petition.      The order is not appealable unless a circuit justice

or    judge   issues      a     certificate       of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing          of        the       denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,            537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Bailey has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and       dismiss    the    appeal.             We    dispense          with    oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3